Citation Nr: 0704135	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-31 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for vitreous floaters.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1998 to April 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for benign vitreous floaters.  
The RO issued a notice of the decision in July 2002, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
February 2003.  Subsequently, in September 2003 the RO 
provided a Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.  A diagnosis of vitreous floaters was initially 
established during service and, after the veteran's 
separation from service in April 2002, they have been 
confirmed by recent post-service examinations.

2.  The medical evidence does not show any loss of vision or 
other objective findings of visual disturbance but the 
veteran has consistently complained of symptoms that have 
been attributed to the vitreous floaters, to include seeing 
spots.  

3.  While vitreous floaters in and of themselves may not be a 
disability for VA compensation purposes in the absence of 
functional impairment, in this case it is at least as likely 
as not that they are manifested by occasional symptoms that 
are consistent with disturbance of vision and such symptoms 
and their link to floaters have been acknowledged by 
clinicians who have examined the veteran. 


CONCLUSION OF LAW

Service connection for vitreous floaters is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
vitreous floaters is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  
It should be noted, however, that the RO should cure any 
potential defects in notice, as would be demonstrated by a 
failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   


II. Law & Regulations
a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").  Under 
applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1; see 
also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The presence of a mere 
symptom alone, absent evidence of a diagnosed medical 
pathology or other identifiable underlying malady or 
condition that causes the symptom, does not qualify as a 
service connectable "disability."  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-62 (Fed. Cir. 2001) (holding 
that applicable regulations do not permit service connection 
for "a veteran who currently suffers from pain [or another 
such symptom] but who candidly admits that he suffered no in-
service disease or injury of any kind"); see also Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated and 
remanded in part sub nom., Sanchez-Benitez v. Principi, 259 
F.3d at 1363.

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




III. Analysis
a. Factual Background
In his February 1998 Report of Medical Examination for 
Enlistment, the veteran received a normal clinical assessment 
for the eyes.  He also had 20/20 vision bilaterally for both 
near and distant vision.  In his accompanying Report of 
Medical History, the veteran indicated that he had not 
experienced any eye trouble.  

A September 1999 service medical record (SMR) indicated that 
the veteran had 20/20 vision bilaterally for distant vision 
and a passing score for depth perception.  At this time, he 
also reported not having any change or loss of vision.

In an August 2000 medical survey, the veteran answered 
negatively when asked if he had any vision problems, but in 
an October 2000 SMR the veteran answered affirmatively to the 
question as to whether he had experienced a change or loss of 
vision.  

A July 2001 SMR discloses that the veteran complained of 
floaters, which he had noticed for approximately one year.  
After a physical examination, the clinician diagnosed the 
veteran with vitreous floaters.  

The veteran's December 2001 Report of Medical Examination for 
Separation bears no indication of any eye disability.  At 
this time the veteran had 20/20 bilateral distant vision.  In 
the accompanying Report of Medical History, the veteran 
indicated that he had had eye trouble in the form of 
floaters.  

After his discharge from service, the veteran submitted to an 
ophthalmic examination by Dr. H.E.U in June 2002.  He 
complained of seeing spots floating in his visual field for 
the past year, which he claimed were annoying, but not really 
interfering with his visual acuity.  Dr. H.E.U. noted that 
the veteran had an unremarkable past ocular history and that 
he denied any allergies. 

A physical examination revealed the following results:  The 
best corrected vision at a distance, revealing no refractive 
error bilaterally, was 20/20, bilaterally.  The best 
corrected reading vision, again not revealing any refractive 
error bilaterally, was 20/20 bilaterally.  The veteran's 
pupils wee 3.0mm, round and reactive to light without 
afferent papillary defect noted.  The veteran's extraocular 
movement examination fell within normal limits.  An 
examination of the eyes and ocular adnexa, without 
magnification, revealed no gross signs of ocular disease or 
trauma.  Tonometry testing for glaucoma disclosed a pressure 
of 10mm/hg in the right and left eye, which fell within 
normal limits.  The veteran's eyelashes, conjunctiva, 
anterior chamber, iris, cornea and crystalline lens in 
dilated state were all clear bilaterally.  In addition, an 
examination of the optic nerve, macula, retinal vessels and 
retinal periphery were within normal limits bilaterally.  

As for his visual field, the right visual field was full, 
with dimensions as follows: superiorly to 48 degrees; nasally 
to 59 degrees; inferiorly to 61 degrees; temporally to 81 
degrees.  For the left eye, the visual field was full, with 
the following dimensions: superiorly to 44 degrees; nasally 
to 51 degrees; inferiorly to 49 degrees; and temporally to 81 
degrees.  

Dr. H.E.U. diagnosed the veteran with benign vitreous 
floaters, and although he noted the veteran's complaints of 
spots floating in the visual field, he determined that there 
were no objective factors of any disability.  He again noted 
the veteran's reports of the spots as being annoying but not 
decreasing his vision, and he reiterated that on examination, 
there was no pathology seen.  Dr. H.E.U. explained that the 
veteran's "subjective complaints sound like benign vitreous 
floaters," but that such floaters represent a benign 
deterioration in the vitreous gel of the eye.  That is, 
although they were a nuisance, in and of themselves, they 
were not pathologic.  He further stated that he did not 
expect the floaters to cause any decreased visual acuity or 
any other visual problems now or in the future.      

During another June 2002 examination, Dr. J.T. noted that the 
veteran had equal and round pupils, that were reactive to 
light and accommodation.  He also observed extraocular 
movements to be intact, with normal gross visual fields.  The 
funcuscopic exam yielded normal results and refractive error 
was normal.  He found no evidence of lid retraction, lid lag 
or exophthalmus.  

In his February 2003 NOD, the veteran stated that his 
floaters were present during service, to include during his 
exit physical.  The veteran noted that "while not preventing 
me from seeing clearly or hindering my reading ability in a 
serious way, those spots are ever present and when focusing 
my attention on them, can be quite annoying."  He further 
indicated that he feared that the floaters would become more 
pronounced at some point in the future thereby interfering 
with his ability to seek a livelihood conducive to his 
profession.   

In his September 2003 substantive appeal, the veteran stated 
that he had consulted with a physician during service 
regarding his visual floaters.  He also conveyed that this 
clinician had informed him that the floaters were not 
malignant, and therefore, further experiences with floaters 
should not cause concern.  The veteran further indicated that 
his floaters contribute to learning impairments.     

In a January 2007 Written Brief Presentation, the veteran 
relayed that he had begun to notice spots floating in his 
field of vision during service, for which he consulted with a 
physician in June 2001.  He also indicated that these 
floaters can range from merely annoying to visually 
disabling.  

b. Discussion
The Board concludes that the evidence is at least in 
equipoise in showing that the veteran's vitreous (eye) 
floaters began during service and are currently symptomatic 
and productive of occasional visual disturbance.  The Board 
is cognizant of the fact that the veteran has not received a 
diagnosis of any eye pathology supported by objective 
medical evidence, to include one to which the floaters may 
be attributed.  Instead, as reflected in Dr. H.E.U.'s June 
2002 medical report, as well as by the veteran's Reports of 
Medical Examination for Enlistment and Separation, the 
veteran has consistently exhibited normal vision without 
impairment in visual acuity.  However, a diagnosis of 
vitreous floaters was initially established during service 
and, after the veteran's separation from service in April 
2002, they have been confirmed by recent post-service 
examinations.  While the medical evidence does not show any 
loss of vision or other objective findings of visual 
disturbance, the veteran has consistently complained of 
symptoms that have been attributed to the vitreous floaters, 
to include seeing spots.  

While vitreous floaters in and of themselves may not be a 
disability for VA compensation purposes in the absence of 
functional impairment, in this case it is at least as likely 
as not that they are manifested by occasional symptoms that 
are consistent with disturbance of vision, and such symptoms 
and their link to floaters have been acknowledged by 
clinicians who have examined the veteran. 


IV. Conclusion
For the reasons stated above, the Board finds that the 
evidence for and against the claim is evenly divided.  With 
application of the doctrine of reasonable doubt, service 
connection for vitreous floaters is warranted.  38 U.S.C.A. 
§ 1110, 5107(b); 38 C.F.R. § 3.102, 3.303; Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).  


ORDER

Service connection for vitreous floaters is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


